UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 96-6277



RONNIE BUMPUS,

                                             Plaintiff - Appellant,

         versus

BRENDA BARRETT; FEDERAL BUREAU OF PRISONS,

                                          Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. William M. Kidd, Senior
District Judge. (CA-96-4-1)


Submitted:   May 28, 1996                    Decided:   June 6, 1996


Before HALL, MURNAGHAN, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Ronnie Bumpus, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his Bivens* complaint under 28 U.S.C. § 1915(d) (1988). We
have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. Bumpus v. Barrett, No. CA-96-4-1 (N.D.W. Va. Feb.
15, 1996). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




       *
         Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).

                                2